Title: From Thomas Jefferson to Andrew Ellicott, 22 March 1793
From: Jefferson, Thomas
To: Ellicott, Andrew



Sir
Philadelphia Mar. 22. 1793.

Your letter of the 16th. to the President has been duly recieved, wherein you require an examination into the execution of the general  plan of the city by men of known professional abilities. If this be addressed to the President under an expectation that he should order such an examination, I have to observe to you that it would be out of the line of his interference to originate orders relative to those employed under the Commissioners. Their plans come to him for approbation or disapprobation but every thing concerning the execution is left to themselves, and particularly the President declines all interference with those employed by them, or under them: the President is sincerely concerned at the difference which has taken place: but does not suppose it to be open for any interposition on his part. To these expressions of his sentiments on the subject of your letter I have only to add those of regard & esteem from Sir Your most obedt. humble servt

Th: Jefferson

